Brown, J.
delivered the opinion of the Court.
If this were an indictment against the defendant as jailor, for negligently permitting a prisoner committed to his custody to escape, there could be no doubt but it would be good; as it is well settled that such an indictment can be sustained. But upon a careful examination of the indictment in the case at bar, the Court is of opinion, that it is not of that character. The facts charged *590are, that the defendant as jailor, did suffer and permit James K. Rittenhouse, who was confined in his jail on a charge of felony, “ to have in his possession a razor, aQd t0 keep said razor in the room where he was confined and that he failed “ carefully to examine at short intervals the condition of said jail, and what the prisoner James K. Rittenhouse was engaged at in said jailand the escape set out in the indictment, is stated merely as a consequence of said act and omission, and not as an independent offence. If the indictment were for a negligent escape, these facts would have been proper evidence before the jury, for the purpose of sustaining that charge. But the Court is of opinion, that they are not of themselves indictable.
This renders it unnecessary to answer the second queer e.
As to the third, the Court being of opinion that it does not properly arise in the case, declines responding thereto. All of which is ordered to be certified.